EXHIBIT 10.1

[image2412.jpg]

Adelaide Agribusiness
908 US 22-28 King William St Adelaide
SA 5000
Ph: 08 8407 6181
Fax: 08 8407 6280

28 April 2016

The Secretary
Seed Genetics International Pty Ltd 5 13-15 King William Rd
UNLEY SA 5061

Business Letter of Advice for Seed Genetics International Pty Ltd ACN/ARBN/ABN
44061114814
("you")

I'm writing today to let you know of some changes that are being made to your
facilities. Please review the changes as detailed at the end of this letter and
then read below to understand when these changes will take effect.

Unless otherwise stated, these changes take effect once we receive a signed copy
of this letter duly signed, provided we receive it within 30 days of the date of
this letter.

We recommend that you keep this letter in a safe place in case you want to refer
to it in the future.

If you have any questions, please feel free to call me on 08 8407 6181. I'd be
happy to help.

Thank you again for choosing to work with NAB.

     /s/ Barry Willhelm

Agribusiness Manager

 

 

 

--------------------------------------------------------------------------------

Changes to facilities

The information in this letter is current as at the date of this letter and some
of this information may be subject to change, Words printed like This have the
same meaning as they do in your current terms and conditions. This letter Is a
Transaction Document for the purposes of your Agreement with NAB.

Facility

Trade Refinance Facility

Existing Facility Limit

AUD 12,000,000.00

Extension

This facility will be extended.

 

New expiry date 30/03/2018

 

 

If this facility is subject to financial, reporting or other covenants or
undertakings, we may review your compliance with those covenants or undertakings
separately. This letter is not a waiver of any rights we may have if those
covenants or undertakings are not met.

 



--------------------------------------------------------------------------------



Facility

NAB Business Markets - Flexible Rate Loan

Existing Facility Limit

$650,000.00

Facility Limit Change

The facility limit for this facility will change.

 

New facility limit: $800,000.00

 

It Is your responsibility to ensure that the new facility limit is not exceeded.



--------------------------------------------------------------------------------



Changes to Covenants

Additional Lending Covenants

Minimum capital adequacy of 30.00% as measured on a daily basis and reported in
relation to the 12 month period ending on 31st December annually for Seed
Genetics International Pty Ltd. To be reported on by the 15th February annually
via the December quarterly management reports. Capital adequacy being tangible
net worth + intercompany loans from S&W divided by total tangible assets.

Signed contract for sale to be provided for Keith land purchases 4 weeks before
settlement to enable documentation and funding to be scheduled.

Borrowing Base Facility agreed Inventory 'Selling Price' for stock value
calculation is to be confirmed at annual review by the Bank by 31 March each
year.

Stock harvested in prior calendar year is to be excluded from Borrowing Base
Facility approved inventory from 31 December of the calendar year following
harvest.

These additional lending covenants apply in relation to all facilities provided
to you by NAB.

All other lending covenants set out in your Agreement (as amended from time to
time), remain in place.

2

--------------------------------------------------------------------------------



Lending Covenants to be removed

No dividends are to be paid in respect of Seed Genetics International Pty Ltd
without the prior written consent of the Bank.

Market Rate 'stock' facility limit to reduce to $7,000,000 by no later than
31/10/2014.

Monthly stock reports to be provided with 15 days of months end. Maximum
drawdown under Market Rate Facility to be 36% of sales price. The agreed
forecast harvest price for 2013 & 2014 harvest is $6.20 per kg. This price is
locked in until agreement on setting for the succeeding years harvest.

Minimum capital adequacy of 30.00% as measured on a daily basis and reported in
relation to the 12 month period ending on 31st December annually for Seed
Genetics International Pty Ltd. To be reported on by the 15th February annually
via the December quarterly management reports.

Final FYE 2014 Accounts for Seed Genetics International Pty Ltd at to be
provided by no later than 30th April 2015.

Progress payments for the construction of the industrial shed situate at 4 & 5
Stirling Road Keith SA to be made via approved invoices (that correlate to the
fixed price building contract). National Australia Bank internal staff to review
work completed and vet payment at each stage.

Market Rate 'stock' facility limit to reduce to $6,500,000 by no later than
31/12/2014. Market Rate 'stock ' facility limit to reduce to $6,000,000 by no
later than 30/11/2014.

Drawdowns under the MRF facility are to be exclusively for the purchase of seed
from growers.

Current seasonal stock facility is to be fully cleaned down by 30th September of
the following year, approx 16 month clean down period. At the start of each
season a separate facility is to be drawn, providing a clear distinction between
the current & past seasonal facilities. Should the past seasonal facility not
fully clean down by September of the following calendar year, the borrower is to
provide to NAB, within 5 business days a strategy to fully clean down the
facility, acceptable to NAB.

No further grower payments over or above budgeted payments are to be made
without the prior written consent of the Bank.

The Borrower is to provide to the Bank a copy of the Trade Credit Insurance
Policy from an insurer who is on the Bank's panel of acceptable insurers with
fully policy details and buyer limits including NAB noted as 'Financier
noted/first loss payee'.

All terms and conditions outlined in the SCF Support Paper dated 5/3/2015 are to
be strictly adhered too. Trade paper is to be signed by SCF Director (Andre
Taye).

These lending covenants no longer apply. Please note that all other lending
covenants set out in your Agreement (as amended from time to time), remain in
place.

3

--------------------------------------------------------------------------------

Fees and charges

The following fees are payable by you immediately on your acceptance of this
letter.

Unless otherwise stated, these fees are in addition to any other fees set out in
the terms and conditions applicable to any of the facilities and any other fees
listed in the relevant fees guide.

Estimate of NAB's credit fees and charges

Application fee

$ 750.00

 

This application fee is the total application fee payable under this Agreement.
It includes any separate facility application fees set out in the Facility
Details.

Company search fee

$ 40.00

Estimate of Government charges (payable to the relevant government department)

 

Personal Property Securities registration fee

$ 22.47

Other Fees and charges (payable to third parties)

 

Estimate of total amount of credit fees and charges to establish the facilities
(as far as can be ascertained now). These fees (if any) are payable by you
immediately (unless NAB otherwise tells you), if not already paid. Any
additional fees and charges to establish the facilities will be advised to you
and are payable on demand.

$ 812.47



--------------------------------------------------------------------------------



Acceptance

To accept this Letter of Advice, you must sign the duplicate and return it to us
before any deadline for acceptance set out at the start of this letter.

If provision is made for guarantors to sign the duplicate of this letter, then
each such guarantor must also sign the duplicate.

By executing this document, you:

 1. accept each change set out in this letter;
 2. acknowledge and agree that, unless otherwise expressly stated, all security
    provided to NAB remains in place, and can continue to be relied on by NAB,
    including in relation to any facility varied by this letter; and
 3. confirm that you understand that any secured property will be at risk if the
    borrower or any guarantor defaults.

4

--------------------------------------------------------------------------------

Signed by the Borrower

Signature Section for Companies

Seed Genetics International Pty Ltd

Customer Company Name (BLOCK LETTERS)

Executed by the company named above in accordance with Section 127 of the
Corporations Act 2001 (Cwith)

/s/ Andrew Ross Carthew

 

/s/ Dennis Jury

Signature

 

Signature

ANDREW ROSS CARTHEW

 

DENNIS JURY

Full name (BLOCK LETTERS)

 

Full name (BLOCK LETTERS)

Secretary*

 

Director

Office Held

 

Office Held

May 6, 2016

 

06/05/16

Date

 

Date

o   * Please tick here if you are signing as Sole Director and Sole Company
Secretary

 

 

 

 

5

--------------------------------------------------------------------------------



Changes to General Conditions

The General Conditions forming part of your Agreement with NAB are varied to
include the following provisions. All other General Conditions set out in your
Agreement (as amended from time to time) remain in place.

1. Protecting NAB's Security Position

(a)    If:

(i)    a PPS Law applies, or will at a future date apply to any of the
Transaction Documents or any of the transactions contemplated by them, or NAB
determines that a PPS Law applies, or will at a future date apply, to any of the
Transaction Documents or any of the transactions contemplated by them; and

(ii)    in the opinion of NAB, the PPS Law adversely affects or would or may
adversely affect NAB's security position or the rights or obligations of NAB
under or in connection with the Transaction Documents,

NAB may from time to time give notice to you requiring you to do anything,
including

(iii)    promptly providing all necessary information (including serial numbers)
and taking all necessary action (including obtaining any consent or agreement or
giving any notice) to enable NAB to register fully valid and effective financing
statements or financing change statements (each as defined in the PPSA) with
respect to any Security Interest held or intended to be held by NAB under the
Transaction Documents at any time;

(iv)    amending any Transaction Document or executing any new Transaction
Document; and

(v)    to continuously perfect any security interest in respect of which you are
or may become the secured party in such manner and by such time as NAB may
direct so as to achieve the priority over competing security interests and other
claims and protection against loss, extinguishment and diminution of the
security interest,

that in NAB's opinion is necessary to ensure that, to the maximum possible
extent, NAB's security position, and rights and obligations, are not adversely
affected as contemplated by paragraph (ii) (or that any such adverse effect is
overcome to the maximum extent possible). You must comply with the requirements
of that notice within the time stipulated in the notice.

(b)    In this clause and in clause 3, PPS Law means:

(i) the PPSA;

(ii) any regulations made at any time under the PPSA;

(iii) any provision of the PPSA or regulations referred to in paragraph (i) or
(ii);

(iv) any amendment to any of the above, made at any time; or

(v) any amendment made at any time to the Corporations Act or any other
legislation as a consequence of the PPSA.

2. Fees

You must pay NAB and indemnify NAB for an amount equal to any Costs or Taxes in
connection with preparing, registering and maintaining any financing statement
or financing change statement (each as defined in the PPSA) in relation to a
Security, or taking any action that in NAB's opinion is necessary under clause 1
above.

6

--------------------------------------------------------------------------------

3. PPSA Waiver

You waive, to the extent permitted under the PPS Law, your right to receive any
notices NAB is required to give under the PPS Law (including a notice of a
verification statement).

4. Confidentiality

(a)    You agree and NAB agrees that neither party will disclose to an
Interested Person, or any other person at the request of an Interested Person,
any information of the kind described in section 275(1) of the PPSA unless
allowed or required by law.

(b)    You will not authorise the disclosure of any information of the kind
described in section 275(1) of the PPSA.

(c)    Each party agrees not to disclose information provided by the other party
(including the existence or contents of a Transaction Document) except:

(i)    to officers, employees, legal and other advisers and auditors of you, NAB
or a Receiver;

(ii)    with the consent of the other party (who must not unreasonably withhold
their consent);

(iii)    if required by any stock exchange or if allowed or required by law;

(iv)    by NAB under any other provision of a Transaction Document;

(v)    by NAB to any Related Entity of NAB or you;

(vi)    by NAB to any assignee of NAB's rights under a Transaction Document or
any other arrangement (including a request, bill of exchange, agreement
guarantee or a Security Interest) by or with you under which obligations are or
could in the future be owed to NAB;

(vii)    by NAB to any person in connection with NAB exercising rights or
dealing with rights or obligations (including preparatory steps such as
negotiating with any potential assignee of NAB's rights or other person who is
considering contracting with NAB or a Receiver in connection with a Transaction
Document;

(viii)    by NAB for the purpose of registering and maintaining any financing
statement or financing change statement (each as defined in the PPSA) relating
to NAB's Security; or

(ix)    by NAB to any Debtor/Guarantor or person NAB believes may become a
Debtor/Guarantor,

provided that the prohibition under clause 3(a) or 3(b) is absolute and
therefore none of the exceptions in this clause 3(c)(i) - (viii) apply to

a disclosure under clause 3(a) or 3(b).



(d)    NAB agrees that you accept this Letter of Advice on condition that NAB
compiles with its obligations of confidentiality under clauses 3(a) and 3(c)
above.

5. Representations and Warranties

You represent and warrant to NAB that at the time of this Letter of Advice, and
at all times thereafter, except as disclosed to and agreed to by NAB in writing,
you are not a trustee of any Trust or a partner in a partnership.

7

--------------------------------------------------------------------------------

6. Definitions

The following definitions apply to your Agreement with NAB:

(a)    Debtor/Guarantor means:

(i)    any person who guarantees or has provided a Security Interest to secure
the payment of any part of the Balance Owing;

(ii)    If any part of the Balance Owing includes obligations you owe under a
guarantee, the person whose obligations you guarantee and any other person who
guarantees that other person's obligations; and

(iii)    any other person you and NAB agree is to be a "Debtor/Guarantor" for
the purpose of a Transaction Document.

(b)    Interested Person has the meaning given to that term for the purposes of
section 275 of the PPSA, and includes:

(i)    any person granting a Security;

(ii)    a person with another Security Interest in the same property in which
NAB has a Security;

(iii)    if a person granting a Security is a body corporate, an auditor of that
person;

(iv)    an execution creditor with an interest in the property in which NAB has
a Security;

(v)    an authorised representative of any of the above.

(c)    PPSA means the Personal Property Securities Act 2009 (Cwith).

(d)    Security Interest:

(i)    in relation to any personal property (as defined in the PPSA), has the
same meaning as in the PPSA;

(ii)    in relation to any other property, means any security for the payment of
money or performance of obligations including a lien, pledge, trust or power.

7. Interpretation

In your Agreement with NAB, a reference to law means common law, principles of
equity, and laws made by parliament (and laws made by parliament include
regulations and other instruments under them, and consolidations, amendments,
re-enactments or replacements of them). For example, a reference to a section or
other provision of a law made by parliament Includes any amendment or
replacement of that section or provision, Including an amendment to the number
of that section or provision.

Changes to Specific Conditions

Global Trade Finance Specific Conditions

The Global Trade Finance Specific Conditions (if any) forming part of your
Agreement with NAB are varied to include the following provisions. All other
Specific Conditions (if any) set out in your Agreement (as amended from time to
time), remain in place.

1. Pledge

NAB may request that, as security for your obligations to NAB (whether in
relation to the Facility or otherwise), you authorise NAB to retain by way of
pledge the document and goods relating to each Letter of Credit Drawn under a
Facility. If requested by NAB, you agree to execute any document necessary to
grant NAB a Security Interest in the document and goods relating to such Letter
of Credit (a "Pledge Agreement").

2. Additional consequences of default

If you are in Default, in addition to any other rights and obligations under the
General Conditions or Global Trade Finance Specific Conditions, NAB may sell,
dispose of or otherwise deal with any documents or goods pledged under a Pledge
Agreement as NAB thinks fit and apply the proceeds towards satisfaction of your
obligations to NAB (whether in relation to the Facility or otherwise).

8

--------------------------------------------------------------------------------

 